                                                   Case 2:18-cv-08246-AB-GJS Document 63 Filed 02/27/20 Page 1 of 2 Page ID #:1435




                                                     1   ROBERTS & KEHAGIARAS LLP
                                                         Andrew D. Kehagiaras, Esq. (State Bar No. 207767)
                                                     2   adk@tradeandcargo.com
                                                     3   One World Trade Center, Suite 2350
                                                         Long Beach, CA 90831
                                                     4   Telephone: (310) 642-9800
                                                         Facsimile: (310) 868-2923
                                                     5
                                                         Attorneys for defendant READY PAC FOODS, INC.
                                                     6
                                                     7   MEUERS LAW FIRM, P.L.
                                                         Lawrence H. Meuers, Esq. (State Bar No. 197663)
                                                     8   lmeuers@meuerslawfirm.com
                                                         5395 Park Central Court
                                                     9   Naples, FL 34109
                                                         Telephone: (239) 513-9191
                                                    10   Facsimile: (239) 513.9677
                                                    11
ROBERTS & KEHAGIARAS LLP




                                                         Attorneys for defendant TKM-BENGARD FARMS, LLC
                                                    12
                           www.tradeandcargo.com




                                                    13                                   UNITED STATES DISTRICT COURT
                                                    14   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                                                    15
                                                         BAXTER BAILEY & ASSOCIATES, ) Case No. 2:18-cv-08246-AB-GJS
                                                    16                                                                              )
                                                    17                          Plaintiff,                                          ) NOTICE OF LODGING OF
                                                                                                                                    ) PROPOSED JUDGMENT
                                                    18              vs.                                                             )
                                                    19                                                                              )
                                                         READY PAC FOODS, INC.; TKM-
                                                    20                                                                              )
                                                         BENGARD FARMS, LLC; and
                                                         DOES, 1 to 100,                                                            )
                                                    21
                                                                                                                                    )
                                                    22                                                                              )
                                                                                 Defendants.
                                                    23                                                                              )
                                                                                                                                    )
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28



                                                          Z:\Ready Pac Foods, Inc\Baxter Bailey\MSJ-notice of lodging of proposed
                                                          judgment.docx
                                                                                                                                                NOTICE OF LODGING
                                                   Case 2:18-cv-08246-AB-GJS Document 63 Filed 02/27/20 Page 2 of 2 Page ID #:1436




                                                     1   TO THE HONORABLE COURT:
                                                     2              Further to the Court’s order of February 26, 2020, defendants
                                                     3   Ready Pac Foods, Inc. and TKM-Bengard Farms, LLC respectfully lodge
                                                     4   the proposed judgment attached as Exhibit “A” to this notice.
                                                     5
                                                     6   Dated: February 27, 2020                                                   ROBERTS & KEHAGIARAS LLP
                                                     7
                                                     8                                                               By:            s/Andrew D. Kehagiaras
                                                                                                                                    Attorneys for defendant
                                                     9                                                                              READY PAC FOODS, INC.
                                                    10
                                                    11   Dated: February 27, 2020                                                   MEUERS LAW FIRM, P.L.
ROBERTS & KEHAGIARAS LLP
                           www.tradeandcargo.com




                                                    12
                                                                                                                     By:            s/Lawrence H. Meuers
                                                    13
                                                                                                                                    Attorneys for defendant
                                                    14                                                                              TKM-BENGARD FARMS, LLC
                                                    15
                                                    16
                                                                    Further to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other

                                                    17
                                                         signatories listed, and on whose behalf the filing is submitted, concur in

                                                    18
                                                         the filing’s content and have authorized the filing.

                                                    19
                                                    20
                                                         Dated: February 27, 2020                                                   ROBERTS & KEHAGIARAS LLP

                                                    21
                                                                                                                     By:            s/Andrew D. Kehagiaras
                                                    22                                                                              Attorneys for defendant
                                                    23                                                                              READY PAC FOODS, INC.
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                                                     1
                                                          Z:\Ready Pac Foods, Inc\Baxter Bailey\MSJ-notice of lodging of proposed
                                                          judgment.docx
                                                                                                                                                       NOTICE OF LODGING
